RENDERED: MAY 21, 2021; 10:00 A.M.
                              NOT TO BE PUBLISHED

                     Commonwealth of Kentucky
                                Court of Appeals
                                    NO. 2020-CA-0825-MR


LONESTAR RODEO, LLC;                                                            APPELLANTS
PRESTON C. FOWLKES;
CLINT MADISON; RACHEL BOYD;
BRIAN STEVEN MONTGOMERY;
AND STOCKDALE’S LLC


                      APPEAL FROM WARREN CIRCUIT COURT
v.                   HONORABLE STEVE ALAN WILSON, JUDGE
                             ACTION NO. 17-CI-00427


UNITED STATES FIRE INSURANCE                                                      APPELLEE
COMPANY


                                           OPINION
                                          AFFIRMING

                                         ** ** ** ** **

BEFORE: JONES, LAMBERT, AND L. THOMPSON, JUDGES.

JONES, JUDGE: The appellants1 in this case appeal from the Warren Circuit

Court’s order granting United States Fire Insurance Company’s (USFIC’s) motion

for summary judgment. In its order, the circuit court found the underlying event at



1
    Upon its motion, Stockdale’s LLC was dismissed as a party to this case on January 8, 2021.
issue herein was not covered by USFIC’s insurance policy with appellant Lone

Star Rodeo, LLC (Lone Star).2 We affirm.

                                     BACKGROUND

              Lone Star is in the business of hosting professional rodeo events, and

it organizes and performs approximately twenty-five events per year in about

eleven states. Lone Star is a family business owned by appellant Preston C.

Fowlkes, Jr. and his wife, although the two are retired and no longer actively

participate in managing the business. One of the appellants, Clint Madison, is

Preston Fowlkes’s son-in-law and is responsible for Lone Star’s livestock. Rachel

Boyd is the last of the Lone Star appellants. She is Preston Fowlkes’s daughter

and manages Lone Star’s office, including its contract and insurance paperwork.

              Lone Star planned to hold a rodeo in Bowling Green, Kentucky, from

February 10 through February 12, 2017. To promote the rodeo, on February 9,

2017, Lone Star exhibited two bulls in an enclosure at Stockdale’s, LLC

(Stockdale’s), a rural lifestyle retailer. Unfortunately, the bulls escaped from the

enclosure and began running loose in the streets of Bowling Green. During its

brief period of freedom, one of the bulls allegedly struck Brian Steven

Montgomery as he was walking home from work. Montgomery suffered a broken


2
  We have referred to this appellant as “Lonestar Rodeo, LLC” in our caption because that is how
the name is spelled in the body of the notice of appeal. However, a review of the record
indicates the party’s name should be “Lone Star Rodeo, LLC.”

                                              -2-
femur as a result of the incident. The injury required Montgomery to undergo

surgery, and he was forced to use a walker for mobility for about two months

afterward. Montgomery subsequently filed a personal injury suit against Lone

Star, Fowlkes, Madison, Boyd, and Stockdale’s. In his complaint, Montgomery

claimed the defendants failed to maintain control of the bull when it struck him,

thus causing his injuries.

             Prior to the incident of this case, Lone Star purchased a Commercial

General Liability Policy from USFIC to insure it against personal injury claims.

The policy’s Certificate of Coverage designates Lone Star as the named insured

member and provides general liability coverage for personal and advertising injury

up to one million dollars. (Record (R.) at 722.) However, the policy also contains

an endorsement entitled “Limitation of Coverage to Designated Premises or

Project,” which reads as follows:

             This endorsement modifies insurance provided under the
             following: COMMERCIAL GENERAL LIABILITY
             COVERAGE PART

             ...

             This insurance applies only to “bodily injury”, “property
             damage”, “personal and advertising injury” and medical
             expenses arising out of:

             1. The ownership, maintenance or use of the premises
             shown in the Schedule and operations necessary or
             incidental to those premises; or


                                        -3-
              2. The project shown in the Schedule.

(R. at 93.)

              The ellipsis in the quoted section above is a placeholder for what the

endorsement refers to as “the Schedule,” a table containing a “Premises” section

and a “Project” section. The premises section is entirely blank, but a provision

following the Schedule states, “If no entry appears above, information required to

complete this endorsement will be shown in the Declarations as applicable to this

endorsement.” The project section contains a series of dates which Boyd had

submitted to USFIC to cover Lone Star’s scheduled rodeo events. However, the

project dates include only February 10, 2017 through February 12, 2017, and not

the promotional event at Stockdale’s on February 9, 2017. In her deposition, Boyd

admitted she intended to include the date for the rodeo’s promotional event as well,

but she inadvertently left it out. All of the parties agree that the incident of this

case occurred on a date not included in the project section.

              On May 4, 2017, USFIC sent a letter to Lone Star denying coverage

for the incident, asserting the incident did not occur on a date covered by the

project section within the endorsement. Lone Star then filed a declaratory action

suit against USFIC in an attempt to compel USFIC to defend and indemnify Lone

Star in the underlying case. The circuit court ordered the two cases to be

consolidated, and USFIC subsequently moved the court for summary judgment.


                                           -4-
             The circuit court granted summary judgment to USFIC on October 28,

2019. The circuit court initially expressed that it did not understand why

Stockdale’s would not be considered covered premises for the purpose of the

policy. Stockdale’s was able to produce a “Certificate of Liability Insurance”

based on Lone Star’s policy in order to argue that it ought to be covered, and the

circuit court’s order mistakenly referred to this document as a “Certificate of

Coverage.” The circuit court stated it “would question why the issuance of a

certificate of Coverage to a nonentity.” (R. at 766.) Despite this apparent

confusion, the circuit court found that the terms of the policy unambiguously

excluded coverage on February 9, 2017, and on those grounds found USFIC had

no duty to defend or indemnify the Lone Star appellants or Stockdale’s. (R. at

767.) Furthermore, because the circuit court found the policy to be unambiguous,

it determined that the appellants’ arguments regarding reasonable expectations of

an insured did not apply.

             Following the circuit court’s order, each of the appellants separately

moved the circuit court to reconsider its order. The appellants argued the court had

correctly determined that Stockdale’s should be considered a premises covered by

the policy, but the circuit court appeared to believe that the policy’s limitation

endorsement required both premises and applicable project dates to be in effect for

coverage to apply. The appellants pointed to the language of the endorsement,


                                          -5-
which states that meeting the definition of the “premises” or the “project” section

of the Schedule would provide coverage. Arguing that the circuit court’s previous

decision appeared to believe that Stockdale’s met the definition of covered

premises, the appellants asked the circuit court to reconsider the previous order and

enter judgment requiring USFIC to defend and indemnify the Lone Star appellants.

             On April 30, 2020, the circuit court entered an order denying the

appellants’ motions for reconsideration. The circuit court noted how all the parties

involved agreed that the provision in the endorsement limiting liability applied to

this case. The circuit court then clarified its earlier order and found that the

premises section did not apply “because there [were] no premises listed in the

Schedule.” (R. at 805.) The circuit court then denied the motions to reconsider,

finding that “the only section of the provision to apply is [the project section],

which covers only the dates given. The bull escaped from the promotional event at

Stockdale’s on a date not listed in the event dates on the Schedule.” (R. at 805.)

This appeal followed.

                                     ANALYSIS

             The appellants present two arguments on appeal. First, the appellants

contend the circuit court erroneously found that the premises section of the policy

did not apply because there are no premises listed in the endorsement’s Schedule.

Second, the appellants contend the circuit court erroneously found that USFIC was


                                          -6-
not obligated to defend and indemnify the appellants under the reasonable

expectations doctrine. Neither argument has merit.

                A trial court properly awards summary judgment when “the pleadings,

depositions, answers to interrogatories, stipulations, and admissions on file,

together with the affidavits, if any, show that there is no genuine issue as to any

material fact and that the moving party is entitled to a judgment as a matter of

law.” CR3 56.03.

                The function of summary judgment is to terminate the
                litigation when it appears that it would be impossible for
                the respondent to produce evidence at the trial warranting
                a judgment in his favor. It is proper where the movant
                shows that the adverse party could not prevail under any
                circumstances.

James Graham Brown Foundation, Inc. v. St. Paul Fire & Marine Ins. Co., 814

S.W.2d 273, 276 (Ky. 1991) (citations omitted).

                The central question in this case is whether the circuit court properly

granted summary judgment on the grounds that USFIC had no duty to defend or

indemnify the appellants. “Generally when any claim has no substance or

controlling facts are not in dispute, summary judgment can be proper.” Id. at 277.

“The duty to defend continues to the point of establishing that liability upon which

plaintiff was relying was in fact not covered by the policy and not merely that it



3
    Kentucky Rules of Civil Procedure.

                                            -7-
might not be.” Id. at 279 (citing 7C APPLEMAN, INSURANCE LAW AND PRACTICE §

4683.01 at 69 (Berdal Ed. 1979)). Finally, “[w]e review de novo the trial court’s

grant or denial of a motion for summary judgment.” Community Financial

Services Bank v. Stamper, 586 S.W.3d 737, 741 (Ky. 2019) (citation omitted).

             For their first argument, the appellants contend the circuit court erred

when it determined the premises section of the Schedule did not apply because it

was left blank. According to the appellants, even though this incident did not

occur on a project date in the endorsement, the circuit court should have read the

“or” connector in the language endorsement and found the incident occurred on

premises covered by the policy instead. Furthermore, because the premises section

of the endorsement is blank, the circuit court should have considered the language

in the endorsement stating, “If no entry appears above, information required to

complete this endorsement will be shown in the Declarations as applicable to this

endorsement.” (R. at 93.) As the final step in this argument, the appellants assert

the Stockdale’s location qualifies as premises covered by the policy. Stockdale’s

had previously obtained a “Certificate of Liability Insurance” as an additional

insured on Lone Star’s policy with USFIC, and this certificate contains Stockdale’s

address—the same address from which the bulls escaped.

             After examining the record, we agree with the circuit court that the

premises section of the endorsement does not apply to the Stockdale’s location,


                                         -8-
although we arrive at this conclusion based on different reasoning than that utilized

by the circuit court.4

               When the terms of an insurance contract are
               unambiguous and reasonable, they will be enforced.
               Kentucky Ass’n of Counties All Lines Fund Trust v.
               McClendon, 157 S.W.3d 626, 630 (Ky. 2005). Policy
               exceptions and exclusions are strictly construed to make
               insurance effective. Kentucky Farm Bureau Mut. Ins.
               Co. v. McKinney, 831 S.W.2d 164, 166 (Ky. 1992). Any
               ambiguities in an insurance contract must be resolved in
               favor of the insured, but this rule of strict construction
               certainly does not mean that every doubt must be
               resolved against the insurer and does not interfere with
               the rule that the policy must receive a reasonable
               interpretation consistent with the plain meaning in the
               contract. McClendon, 157 S.W.3d at 630.

Tower Insurance Company of New York v. Horn, 472 S.W.3d 172, 173-74 (Ky.

2015).

               The circuit court reasoned that it was unnecessary to examine the

premises section of the endorsement because the policy dates exclude the date of

the incident. We agree with the appellants that the endorsement language clearly

states that insurance coverage is intended if the premises or project sections apply.

We also agree with the appellants that we should use the provision of the

endorsement which requires us to refer to the policy declarations to complete the

blank premises section. Item 4 of the Supplemental Declarations defines the


4
  “[I]t is well-settled that an appellate court may affirm a lower court for any reason supported
by the record.” McCloud v. Commonwealth, 286 S.W.3d 780, 786 n.19 (Ky. 2009).

                                                -9-
“Location of Premises” as “[t]he addresses of the operations of each ‘Named

Insured Member’ on file with us and as described in the Certificate of Coverage

issued to the ‘Named Insured Member.’” (R. at 243.) As the named insured

covered by the policy, Lone Star’s “Certificate of Coverage” designates its address

in Crofton, Kentucky. (R. at 722.) Stockdale’s location is not included on any

Certificate of Coverage in the record. Therefore, by the terms of the endorsement,

the blank premises section would include Lone Star’s address in Crofton, but not

Stockdale’s address in Bowling Green.

              The appellants’ argument attempts to conflate Stockdale’s Certificate

of Liability Insurance with a Certificate of Coverage. However, these two

documents are not identical. A certificate of insurance has no effect on coverage in

the policy:

              Where an entity requires another to procure insurance
              naming it an additional insured, that party should not rely
              on a mere certificate of insurance, but should insist on a
              copy of the policy. A certificate of insurance is not part
              of the policy—if it states that there is coverage but the
              policy does not, the policy controls.

Ann Taylor, Inc. v. Heritage Ins. Services, Inc., 259 S.W.3d 494, 498 (Ky. App.

2008) (quoting RUSS & THOMAS F. SEGALLA, COUCH ON INSURANCE § 242:33 (3d

ed. 2008)). Stockdale’s Certificate of Liability Insurance is clearly a document of

the type contemplated in Ann Taylor, supra. Stockdale’s certificate states, in

relevant part, that it “is issued as a matter of information only and confers no rights

                                         -10-
upon the certificate holder” and it “does not affirmatively or negatively amend,

extend or alter the coverage afforded by the policies below.” (R. at 388.) The

certificate of insurance in Ann Taylor used those exact terms as a disclaimer as

well. 259 S.W.3d at 497. “When the terms of an insurance contract are

unambiguous and reasonable, they will be enforced.” Horn, 472 S.W.3d at 173

(citation omitted). We may not use the information found in Stockdale’s

Certificate of Liability Insurance to alter coverage provided by the plain language

of the insurance policy.

             In their second argument, the appellants contend the circuit court

should have required USFIC to defend and indemnify them based on the doctrine

of reasonable expectations.

             The rule of interpretation known as the reasonable
             expectations doctrine resolves an insurance policy
             ambiguity in favor of the insured’s reasonable
             expectations. . . . The basic thrust of this doctrine is that
             the insured is entitled to all the coverage he may
             reasonably expect to be provided under the policy.

Kentucky Employers’ Mutual Insurance v. Ellington, 459 S.W.3d 876, 883 (Ky.

2015) (citations and internal quotation marks omitted).

             The appellants contend they had “an expectation that the Policy would

provide coverage for liability claims arising from its promotional event at

Stockdale’s on February 9, 2017.” (Appellant’s Brief at 12.) We disagree. It is

undisputed that appellant Boyd, on behalf of Lone Star, failed to submit February

                                          -11-
9, 2017, as one of the project dates which would provide insurance coverage under

Lone Star’s policy with USFIC. (Appellant’s Brief at 4.) The appellants also

argue the issuance of Stockdale’s Certificate of Liability Insurance necessarily

created an expectation that the promotional event was covered. However, as

previously discussed, Stockdale’s certificate of insurance is not part of the policy

itself, and it explicitly states that it creates no rights for the holder. “[T]he mere

fact that [a party] attempt[s] to muddy the water and create some question of

interpretation does not necessarily create an ambiguity[.] Only actual ambiguities,

not fanciful ones, will trigger application of the doctrine.” True v. Raines, 99

S.W.3d 439, 443 (Ky. 2003) (citations and internal quotation marks omitted).

There is no ambiguity in the policy which would require application of the

reasonable expectations doctrine.

                                    CONCLUSION

             For the foregoing reasons, we affirm the Warren Circuit Court’s order

granting summary judgment to USFIC.

             ALL CONCUR.




                                          -12-
BRIEFS FOR APPELLANTS:        BRIEF FOR APPELLEE:

FOR LONE STAR RODEO, LLC;     Christopher M. Mussler
CLINT MADISON, PRESTON C.     Louisville, Kentucky
FOWLKES, JR.; AND RACHEL
BOYD:

Timothy L. Mauldin
Bowling Green, Kentucky


FOR BRIAN STEVEN
MONTGOMERY:

Benjamin D. Crocker
Joseph V. McReynolds
Bowling Green, Kentucky




                            -13-